                 Case 4:18-cr-00449-JD Document 38 Filed 06/17/19 Page 1 of 3




 1   EDWIN PRATHER, CABN 190536
     PRATHER LAW OFFICES
 2   245 Fifth Street, Suite 103
     San Francisco, CA 94103
 3   Telephone: (415) 881-7774
     Email: edwin@pratherlawoffices.com
 4

 5   Attorneys for Defendant
     DOMINIC DESMOND CULLEN
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11
                                                    Case No.: CR 18-0449 JD
12   UNITED STATES OF AMERICA,
                                                    JOINT REQUEST AND STIPULATION RE:
13                  Plaintiff,                      SETTING DATE FOR ENTRY OF OPEN PLEA;
                                                    [PROPOSED]
                                                     XXXXXXXXXX ORDER
14          v.

15   DOMINIC DESMOND CULLEN, et al.

16                  Defendants.

17
            This matter is currently set for a status conference and trial setting on June 19, 2019, at
18
     10:30 a.m. The parties have discussed the matter and potential resolution at length and
19

20   Dominic Desmond Cullen has decided to plead guilty to the Indictment to the Court without the

21   benefit of a plea agreement.

22          Defense counsel for Mr. Cullen will be out of the State of California on June 19, 2019,
23   and requests that this matter go over to July 10, 2019, for Mr. Cullen’s change of plea. As
24
     such, Mr. Cullen requests and the parties jointly stipulate that this matter go over to July 10,
25



26
     JOINT REQUEST AND STIPULATION RE SETTING DATE FOR ENTRY OF OPEN PLEA;
     [PROPOSED] ORDER [Case No.: CR 18-0449 JD]                                                         1
                Case 4:18-cr-00449-JD Document 38 Filed 06/17/19 Page 2 of 3



     2019, at 10:30 a.m., for the entry of an open plea. Mr. Cullen’s counsel is needed to prepare
 1

 2   Mr. Cullen for his change of plea and to further prepare himself for the change of plea.

 3          The parties further agree and stipulate that the time between June 19, 2019, through

 4   and including July 10, 2019, may be time excluded from the Speedy Trial Act, in order to
 5   ensure the reasonable time necessary for the continuity of counsel and the effective
 6
     preparation of counsel, pursuant to Title 18, United States Code Sections 3161(b), (h)(7)(A),
 7
     (h)(7)(B)(iv). The parties agree that the ends of justice served by excluding the above period
 8
     of time outweigh the best interest of the public and the defendant in speedy trial.
 9
     SO STIPULATED.
10

11                                                                DAVID ANDERSON
                                                                  United States Attorney
12

13   Dated: June 17, 2019                                         ______/s/______________________
                                                                  THOMAS R. GREEN
14
                                                                  Assistant United States Attorney
15

16   Dated: June 17, 2019                                         _____/s/____________________
                                                                  EDWIN K. PRATHER
17                                                                Attorney for Defendant
                                                                  DOMINIC DESMOND CULLEN
18

19

20

21

22

23

24

25



26
     JOINT REQUEST AND STIPULATION RE SETTING DATE FOR ENTRY OF OPEN PLEA;
     [PROPOSED] ORDER [Case No.: CR 18-0449 JD]                                                       2
                Case 4:18-cr-00449-JD Document 38 Filed 06/17/19 Page 3 of 3



                                             [PROPOSED] ORDER
                                             XXXXXXXXXXX
 1

 2          GOOD CAUSE APPEARING and per the parties’ stipulation, IT IS HEREBY ORDERED

 3   that the June 19, 2019 status conference be vacated and this matter be set for the entry of an

 4   open plea on July 10, 2019, at 10:30 a.m.
 5          The time from June 19, 2019, through and including July 10, 2019, shall be time
 6
     excluded from Speedy Trial Act calculations, in order to ensure the reasonable time necessary
 7
     for the continunity of counsel and for the effective preparation and continunity of counsel,
 8
     pursuant to Title 18, United States Code §§ 3161(b), (h)(7)(A), (h)(7)(B)(iv). The Court finds
 9
     that the ends of justice served by excluding the above period of time outweigh the best interest
10

11   of the public and the defendant in speedy trial.

12

13   Dated: _______________
            June 18, 2019                                 _____________________________________
                                                          THE HONORABLE JAMES DONATO
14
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25



26
     JOINT REQUEST AND STIPULATION RE SETTING DATE FOR ENTRY OF OPEN PLEA;
     [PROPOSED] ORDER [Case No.: CR 18-0449 JD]                                                       3
